Citation Nr: 1418516	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a higher disability rating for service-connected chronic prostatitis with cystitis, evaluated as zero percent disabling prior to December 5, 2011, and 20 percent disabling as of December 5, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which resumed a noncompensable rating for the Veteran's service-connected chronic prostatitis with cystitis.  While the case was in appellate status, the RO increased the rating to 20 percent, effective from December 5, 2011.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law Judge during an April 2011 Travel Board hearing at the RO.  The hearing transcript is of record.

In November 2011, the Board remanded the case to the RO for additional evidentiary development.  The Board finds there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to January 6, 2011, the Veteran had no voiding dysfunction. 

2.  As of January 6, 2011, the Veteran has urinary frequency three to four times per night.

CONCLUSIONS OF LAW

1.  Prior to January 6, 2011, the criteria for the assignment of a staged rating in excess of zero percent for service-connected chronic prostatitis with cystitis were not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7527-7512 (2013). 

2.  As of January 6, 2011, the criteria for the assignment of a 20 percent, but no higher, for service-connected chronic prostatitis with cystitis have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.7, 4.115a, 4.115b, DC 7527-7512. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in December 2007, December 2008 and December 2010 letters and the February 2009 statement of the case.  The claim was subsequently readjudicated in February 2011 and July 2012 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Veteran's VA medical treatment records have been obtained, including updated Philadelphia VA Medical Center (VAMC) records from December 2010 to July 2012.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  

Pursuant to the Board's November 2011 remand, the case was remanded to obtain a new VA genitourinary examination to ascertain the current severity of the Veteran's chronic prostatitis with cystitis.  A VA genitourinary examination was conducted in December 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Taken together, the Veteran's December 2007, January 2011 and December 2011 VA genitourinary examinations are sufficient as the VA examiners considered the entire record, noted the history of the disability, addressed relevant evidence and provided medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

In  a December 1979 rating decision, service connection was granted and a noncompensable rating assigned for chronic prostatitis with cystitis, effective August 1977.  In an August 1980 rating decision, the rating was increased to 20 percent, effective June 1980.  In September 1982, the rating was reduced to 10 percent, effective December 1982.  The Veteran did not appear for a scheduled VA examination and as a result, in March 1986, the evaluation of the service-connected chronic prostatitis with cystitis was suspended.  See 38 C.F.R. § 3.158; see also RO suspension letter, March 1986.  In September 2007, the Veteran filed a claim to resume his service connected chronic prostatitis with cystitis.  See 38 C.F.R. §§ 3.158, 3.330, 3.655 (2013).  Subsequently, the evaluation was resumed at zero from September 24, 2007 and at 20 percent from December 5, 2011.  The Veteran asserts that he is entitled to higher staged ratings for his service connected chronic prostatitis with cystitis.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).

In determining whether a claimed benefit is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's disability is evaluated under 38 C.F.R. § 4.115a, Diagnostic Code (DC) 7527-7512.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that a prostate gland injury or infection (prostatitis) is the service-connected disorder, and it is rated as if the residual condition is cystitis under DC 7512.  Under DC 7527, prostatitis is rated as voiding dysfunction or urinary tract infection, whichever is predominant.  Under DC 7512, chronic cystitis is rated as voiding dysfunction.  

As discussed below, the Veteran's predominant area of dysfunction relates to voiding; there is no evidence of urinary tract infection.  38 C.F.R. § 4.115a.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

For urine leakage, a 20 percent rating is assigned when the wearing of absorbent materials must be changed less than 2 times per day; a 40 percent rating is assigned when the wearing of absorbent materials must be changed two to four times per day; and a 60 percent rating is for assignment with the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

Under the provisions for urinary frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation is warranted for daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent evaluation is warranted for daytime voiding interval less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.  

For obstructed voiding, urinary symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, warrants a noncompensable rating.  A 10 percent rating is assigned for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  (1) Post void residuals greater than 150 cc.; (2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring periodic dilatation every 2 to 3 months.  Obstructive voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a.

A December 2007 VA genitourinary examination noted that the Veteran's major complaint with his chronic prostatitis with cystitis was abdominal tenderness.  Physical examination was normal and there was no evidence of active prostatitis or cystitis.  The VA examiner found the Veteran had no urinary incontinence, was receiving no treatment for urinary disorders, had no renal dysfunction, did not receive dialysis treatments and had no residuals of genitourinary disease.  

Philadelphia VAMC treatment records from January 2008 to December 2011 do not document any complaints or treatment for the Veteran's chronic prostatitis with cystitis.  However, chronic prostatitis with cystitis is listed on the Veteran's problem list.  See Philadelphia VAMC, Primary Care Initial Visit, January 2008.

In a March 2009 statement, the Veteran stated that his chronic prostatitis with cystitis has gotten worse and is just as bad as it was in 1986, when it was rated at 10 percent disabling.  See Veteran's VA Form 9, March 2009.

A second VA genitourinary examination was conducted in January 2011.  The Veteran denied any incontinence of urine and denied wearing pads.  The Veteran reported that he awakens to void three to four times at night.  The Veteran's physical examination was normal.  The VA examiner opined that despite the Veteran's subjective complaints, there was no evidence to support a genitourinary diagnosis.

In January 2011, the Veteran's mother submitted a statement that the Veteran has dealt with stomach issues since separation from service.  She stated that the Veteran complains about not being able to eat properly and not being able to use the bathroom without pains in his lower body.  She claimed that the Veteran's chronic prostatitis with cystitis condition causes him pain and disturbs his sleep.

Testimony from the Veteran's April 2011 Travel Board hearing revealed that he does not wear absorbent materials but does use tissue to manage leakage.  See Veteran's Hearing Transcript, pgs. 4, 6, April 2011.  The Veteran experiences leakage once or twice a day.  Id. at pg. 8.  The Veteran only uses the bathroom a few times a day because he limits his fluid intake.  Id. at pg. 5.  He testified that at night, he uses the bathroom "four or five times."  Id.  

Pursuant to the Board remand, the Veteran was afforded a VA genitourinary examination in December 2011.  He complained of generalized abdominal pain.  The Veteran reported that he was not incontinent and does not wear any type of urinary incontinence pads.  He had daytime voiding every three to four hours.  At night, the Veteran awakens to void approximately two to three times.  The Veteran denied ever needing to be catheterized or dilated due to problems with an inability to void.  He also denied any hesitancy or urgency with urination.  The Veteran had no renal dysfunction and did not require dialysis.  Upon physical examination, the Veteran's penis and scrotum were normal.  The abdomen was nontender; there was no flank pain or peritoneal pain appreciated on examination.  The VA examiner's impression was that there was no evidence of active prostatitis, cystitis or renal dysfunction. 

January 2012 Philadelphia VAMC records document the Veteran's reports of voiding issues with a history of prostatitis.  See Philadelphia VAMC, Urology Outpatient Consult, January 2012.  He complained of frequent urination during the day and night, with one accident because he could not get to the bathroom.  Id.  Nighttime voiding of four times per night was reported.  Id.  He was started on Cipro for treatment of his condition.  Id.  

In April 2012, the Veteran reported frequency and nocturia issues.  See Philadelphia VAMC, Urology Outpatient Note, April 2012.  The Veteran had been treated for possible prostatitis with Cipro and reported improvement in daytime frequency.  Id.  He also reported awakening to void two times per night.  Id.

Based on the above, prior to January 6, 2011, an evaluation higher than zero percent is not warranted.  See 38 C.F.R. § 4.115a (urinary frequency).  During this timeframe, the evidence reflects that the Veteran had no urinary incontinence, was receiving no treatment for urinary disorders, had no renal dysfunction, did not receive dialysis treatments and had no residuals of genitourinary disease.  As there is no evidence during this period that the Veteran suffered from urinary leakage, frequency or obstructed voiding, a zero percent evaluation is warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

However, as of January 6, 2011, the evidence shows that the Veteran voids three to four times per night.  See VA Genitourinary Examination, January 2011.  Thus, from January 6, 2011, a 20 percent evaluation is warranted for awakening to void three to four times per night.  See 38 C.F.R. § 4.115a (urinary frequency).  As there is no evidence of daytime voiding interval less than one hour, or awakening to void five or more times per night, a 40 percent evaluation is not warranted.

The Board has considered whether the Veteran could receive higher evaluations under alternate Diagnostic Codes.  A higher rating under urine leakage is not warranted as the conflicting evidence shows the Veteran complaining of leaks at most twice per day with no changes in absorbent materials.  See 38 C.F.R. § 4.115a.  A higher rating cannot be assigned for obstructed voiding, as the evidence specifically found that the Veteran does not require catheterization.  See 38 C.F.R. § 4.115a; see VA Examination, December 2011.  Moreover, additional separate ratings under these provisions would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (avoidance of pyramiding); see also 38 C.F.R. § 4.115a (only the predominant area of dysfunction is considered for rating purposes).  Additionally, the Veteran has not been shown to have renal dysfunction or urinary tract infections, so a higher or separate rating is not warranted under those provisions and related Diagnostic Codes.  See 38 C.F.R. § 4.115a (Renal Dysfunction; Urinary Tract Infection). 

Thus, the Board finds that a compensable disability rating is not warranted prior to January 6, 2011; however, a rating of 20 percent, but no higher, is warranted as of January 6, 2011.  

Extraschedular Consideration

The evidence in this case does not show that the Veteran has manifestations of his chronic prostatitis with cystitis that are not contemplated by the rating criteria.  His disability is manifest by urinary frequency of three to four times per night.  The applicable diagnostic code used to evaluate the Veteran's disability provides for ratings based on urinary frequency and those symptoms are considered in applying the rating criteria.  See 38 C.F.R. § 4.115a (Urinary Frequency), DC 7512; Thun v. Peake, 22 Vet. App. 111 (2008).  Hence, referral for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability

Total rating for compensation based on individual unemployability (TDIU), is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

The record shows the Veteran is an unemployed maintenance worker.  There is no evidence in the record that the Veteran is unemployable due to his service-connected chronic prostatitis with cystitis and the Veteran has not claimed to be unemployable due to his service-connected disability.  Hence, further consideration of TDIU is not warranted. 


ORDER

Prior to January 6, 2011, a staged rating in excess of zero percent for service-connected chronic prostatitis with cystitis is denied. 

As of January 6, 2011, a staged rating of 20 percent, but no higher, for service-connected chronic prostatitis with cystitis is granted, subject to the laws and regulations governing the award of monetary benefits..  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


